Holmes, Judge,
delivered the opinion of the court.
The plaintiffs filed their petition in the Probate and Com*111mon Pleas Court of Greene county, founded on a wrongful taking of three head of beef cattle of the value of fifty.,dollars ; and, after answer denying the petition, there was a change of venue to the Circuit Court of the county of Greene. At the July term, 1864, the plaintiffs filed an amended petition, claiming the sum of fifty dollars for three head of beef cattle sold and delivered to the defendant. The answer admitted the purchase of the cattle, but alleged that they were bought by the defendant as the agent of Leonidas C. Campbell, with the knowledge of the plaintiff, and that the plaintiff had accepted payment for the same in full from him ; and the indebtedness was denied. There was a trial by jury, and a verdict for the plaintiff for fifty dollars.
The defendant filed a motion for a new trial, and a motion in arrest of judgment, on the ground (among others) that the amount sued for did not come within the jurisdiction of the Circuit Court. It is very plain that the objection to the jurisdiction was well taken. The statute confers on the Circuit Courts concurrent jurisdiction with justices of the peace, in actions founded upon contract, only whore the amount claimed, exclusive of interest, shall exceed fifty dollars, and not exceed ninety dollars. (R. C. 1855, p. 538.)
For this reason the judgment will be reversed and the cause ordered to be dismissed.
The other judges concur.